United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3268
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Arkansas.
Thomas F. Brown,                         *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 25, 2009
                                  Filed: March 2, 2009
                                  ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

      Thomas Brown appeals the district court’s1 denial of his petition to vacate his
1995 conviction for manufacturing marijuana and peyote. Brown argued that he was
factually innocent in light of the Supreme Court’s intervening decision in Gonzales
v. O Centro Espirita Beneficente Uniao Do Vegetal, 546 U.S. 418 (2006). We affirm
the denial of the petition based on the well-reasoned opinion of the district court. See


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.
8th Cir. R. 47B. We also reject Brown’s argument that he should have been allowed
to amend his complaint to challenge a civil forfeiture, as his property was criminally
forfeited.

      The judgment is affirmed.
                      ______________________________




                                         -2-